Explanations of vote
in writing. I voted for this resolution and welcome the Commission initiative to launch a consultation procedure on the best form of Community action with a view to providing a framework for cross-border aspects of health-care.
(MT) I would like to explain my vote on the resolution on spring hunting in Malta. I voted against the resolution because I felt that it was both unnecessary and disproportionate. There was no need for it, given that there are ongoing discussions between the European Commission and the Maltese authorities on the issue. The resolution is pointless, considering that Malta has made great strides in tackling those who defy the hunting rules. In addition, what should be kept in mind is that, during accession negotiations between Malta and the European Union, the European Commission recognised - in writing and not in words - an agreement whereby Malta could use a derogation to allow spring hunting.
(DE) Mr President, unlike the previous speaker, I believe this resolution on bird hunting in Malta is a very important resolution. The European Parliament has already shown on many occasions that animal conservation and compliance with the animal conservation laws we have in the European Union are very important to us. That is why this resolution is very important, even if we have faced quite a strong headwind from the other side of this Chamber.
(PL) Mr President, I would like to say that I voted for the resolution concerning Malta because there has hardly been any progress on the part the Maltese Government. We are still witnessing the killing of huge quantities of birds in Malta. Many millions of birds are dying there, contrary to all the fundamental provisions adopted by the European Union.
I would also like to state that in the first roll-call vote, I voted for paragraph 2 of the Voggenhuber report by mistake, but I wanted to vote against, so please record this fact.
in writing. British Conservatives have voted against this resolution on purely procedural grounds. We feel that this resolution represents an abuse of procedure. Our vote should not be taken as an indication of British Conservative MEP views on the merits or otherwise of the particular case under consideration.
in writing. I voted for this resolution and wish to see an immediate ban on all illegal bird-hunting in Malta
The tabling of this resolution to the plenary meeting of this House could have easily been avoided had Malta simply cancelled the spring hunt and, in doing so, conformed to the provisions of the Birds Directive, but it persists in ignoring the countless parliamentary initiatives and the legal steps taken by the Commission, and looks set once again to permit its hunters to shoot a huge number of protected migratory birds. Shooting them serves no higher purpose than as a hobby for the local hunters, and it has got out of hand, now threatening the diversity and preservation of the bird species in the whole of the European Union. Representatives of the hunters have no qualms about calling those opposed to the spring hunt fascists. They threaten their own government, their elected representatives and their police apparatus in an aggressive manner, and that is something that we in this Union of ours, cannot condone. The Maltese Government may feel hurt by this resolution, but it could also feel invigorated by the support of the whole of Europe when taking measures to abolish the spring hunt, and it is for this latter reason that I am completely behind this resolution.
in writing. I will be supporting this report, despite the failure to include paragraph 21 in its original form: 'Points out that, under European Court Human Rights case law, the European States can in no circumstances send a person back to a state where he or she is likely to be subject to torture or cruel, degrading or inhuman treatment, including the death penalty.'
I am disappointed that there was a small majority in this House in favour of excluding this important human rights principle.
There is a lot I might have said about this resolution. However, I am allowed only 200 words, which I shall use to condemn the resolution's silence concerning the unacceptable boycott of the Palestinian Authority (PA) proclaimed by the Israeli Government and the United States Administration following the Palestinian elections in January 2006. The EU joined in the boycott and also suspended its financial aid, so exacerbating the already serious humanitarian situation with which the Palestinian people is confronted as a result of Israeli occupation and aggression.
It was silent on the unacceptable, wait-and-see and follow-my-leader attitude of the EU, which still continues to make the re-establishment of relations with the Palestinian authorities, including the recommencement of financial support, dependent on their meeting certain conditions such as the 'commitment to non-violence', when it is Israel that is occupying Palestinian territories militarily; or the 'recognition of Israel', when it is Israel that does not recognise the right of the Palestinian people to its sovereign and independent state; and 'respect for previous agreements and obligations, including the Road Map', when it is Israel that does not comply with the United Nations resolutions, the Oslo Accords and the Road Map itself and is continuing with its construction of the illegal wall and the policy of settlements.
in writing. I voted for this resolution. In particular, I am in favour of the Amendments in line with the European Court rulings which stated that no individuals should be sent where they are at risk of maltreatment, torture or capital punishment.
One of the major successes of the European Union is the effect of successive enlargements - an effect due partly to the fact that the prospect of accession has been one of the main factors in the democratisation and modernisation of our countries and societies.
Since unlimited enlargement of the EU is impossible and not something that I would champion, I am in favour of an arrangement that would help bring about similar results in the Mediterranean basin. I am thinking of a new European project, devised in partnership with our Mediterranean neighbours and designed to create, in the medium term, an area of free movement in the Mediterranean region and one whose rationale would be as close as possible to that of the EU model. Accession to this area would be open to surrounding countries that fulfil the basic Copenhagen criteria of being democratic, having market economies and respecting human rights. It would be an enhanced partnership in return for reforms. It would also have the incidental and subsidiary virtue of being a solution that, being perhaps of interest to Morocco, Israel or Tunisia, might also be of possible interest to Turkey if that country were to come to the conclusion that the accession process had reached a dead end.
To have prosperous and democratic neighbours, tied in by the potential benefits and with populations that would not need to emigrate at all costs, would be a constructive European project. Moreover, it would not even be a completely new one.
in writing. - (FR) It is clear that a genuine policy of cooperation with the Southern and Eastern Mediterranean countries is necessary in order to stem the migratory flows that Europe no longer has the means to accommodate, means that it has not had for a long time now. It is also clear that a reasonable trade policy can be mutually beneficial to both shores of the Mediterranean.
This is not, however, what Mr Arif's report is proposing, which is to do nothing more and nothing less than extend, to North Africa and to part of the Middle East, the European Union, its functions and its policies: integrated agricultural policy, free movement of people and goods and freedom of services, to name but a few areas.
For what purpose? We do not really know, since a study quoted by Mr Arif himself envisages negative social and environmental repercussions in the short and medium term.
It is therefore purely due to its free-trade ideology, and not in the interest of European Union countries, nor even in that of Mediterranean countries, that Parliament is supporting this project.
Despite containing a degree of reformist rhetoric, the objective of this report is essentially to promote the creation of a free-trade area (FTA) between the EU and the Mediterranean region and to do so, moreover, in the context of EU efforts to bring about the effective liberalisation of world trade through the signing of bilateral/regional agreements in an attempt to rise above the difficulties involved in negotiations within the World Trade Organisation.
For example, the report provides for the, albeit regulated, 'opening up of agricultural markets', with particular reference to the wine and the fruit and vegetable sectors; the liberalisation of services, albeit excluding (only...) those public services considered to be basic (health, education, drinking water provision, the arts and audiovisual services); the liberalisation of energy supplies through the creation of a Euro-Mediterranean market; and the liberalisation of the industrial sector, specifically through the 'establishment of a Euro-Mediterranean production area' for textiles and clothing, in that way basically encouraging a large proportion of production capacity to be relocated.
In other words, the intention is to promote the liberalisation of trade, to the delight of the multinationals and major European importers, which long to dominate new markets and natural resources and to create new opportunities for exploiting cheap labour.
What, basically, is being put in danger are the nations' own development models based on specific national needs and circumstances, together with a project of cooperation between these different countries that is genuinely based on mutual support.
in writing. - (EL) In the 12 years since the Barcelona Declaration, the peoples of the Mediterranean have become poorer and more desperate, while some areas have been at war. At the same time, capital - both local and foreign - is getting richer.
The report on the construction of the Euro-Mediterranean free-trade zone expresses the EU's concern about the lack of progress in the Barcelona process. It calls for action to be stepped up, in other words for blatant intervention by the imperialist European Union in the internal affairs of the countries of the south and southeast Mediterranean, to be targeted at all aspects of the social, economic and political life of these countries. The EU spends huge sums in these countries subject to terms and conditions, so that economic development and political structures serve Euro-unifying capital and its profits and circumvent any national sovereignty for the states in the area.
The concern expressed about political instability in the south and southeast Mediterranean, about the material damage caused by war, is hypocritical. The imperialist EU is equally guilty and equally responsible, as the thousands of soldiers in the area bear witness.
Prosperity for the peoples can only be possible if they have full national sovereignty and the freedom to develop their structures and production as they so choose. That is why they need to be freed from any form of foreign intervention and their anti-imperialist fight needs to be stepped up, so that the real rulers are the people.
in writing. I voted for this report which puts forward several suggestions concerning the creation of a mutually beneficial Euro-Mediterranean FTA. I believe that the implementation of economic and political reforms can be an opportunity for growth. In particular I am pleased that the report stated that the FTA must look at countries' specific economic and social characteristics to entitle them to protect their most vulnerable economic sectors, such as agriculture and public services.
in writing. (IT) The three main objectives set by the Barcelona Conference of 1995 - namely the creation of a free trade area by 2010 between the European Union and its African and Asian partners; an area of peace and stability and the development of free, democratic societies - have not yet been achieved.
The conflict between Palestine and Israel is, unfortunately, light years away from a peaceful resolution. Furthermore, since Israel's withdrawal from the Gaza Strip a dramatic civil war has broken out between Hamas and Fatah supporters.
In some non-European countries in the partnership, although some of the fundamental human rights have been recognised they are often not fully applied.
The economic and social partnership too, fed by funds from the Meda Programme, has not produced the hoped-for results, and there is still a dreadful development lag, both because Europe has not taken enough care over the full implementation of the first and second Meda programmes, and also because the beneficiary countries have not always been able to create the economic and social infrastructure necessary to make themselves competitive.
Finally, in many Euro-Mediterranean regions, there is no effective transport system, Information Technology is still insufficiently developed and the telecommunications modernisation is still some way off. For these reasons, I think it necessary to postpone the creation of a Euro-Mediterranean free trade area.
My comments with regard to Euro-Mediterranean relations apply fully to this debate, mutatis mutandis.
As I have said on previous occasions, I support the objective of creating an in-depth partnership between 'Europe' and its Mediterranean neighbours. Anything less than that - and a free trade area is less than that - is insufficient, in my view. It is also clear, however, that anything that moves in that direction is positive and deserves my support. That is essentially the case with what we are debating today.
I therefore voted in favour, but I would like our debate on these issues to move towards a broader view of the form our relations with our southern neighbours should take. For the good of both sides of the Mediterranean.
On behalf of the Integrity, Tradition and Sovereignty Group and the Tricolour Flame Party that I represent, I say 'No' to this unacceptable resolution. This is not with regard to the creation of a free trade area, but because of the confusing contents of the proposal and the outlook for the future.
In the current context of political instability and institutional confusion, it is not possible for the free trade area to mean simply an opportunity for the countries of the south-east Mediterranean. The delays that these countries have encountered in implementing the reforms necessary to create a Euro-Mediterranean market must not automatically allow them to be given the right to protect the most vulnerable sectors of their economies, to the detriment of the countries of the EU, whose only role, according to this report, is to provide assistance, and whose citizens have to pay the costs.
The only account taken of the need to adjust the speed and intensity with which the markets are opened up is through the timely supply of support for the integration of the south-eastern Mediterranean countries. The plans made for the creation of a kind of integrated agricultural policy for the Mediterranean and corresponding financial support for the countries of the south-eastern Mediterranean are on such a scale as to prefigure the transformation of FEMIP into an outright development bank. To complete this farce, the report sets out to facilitate the free movement of workers, through legal and administrative procedures to facilitate the granting of entry visas. There is no benefit in this, but just more burdens for European taxpayers.
in writing. I voted for this report and am pleased that there is an emphasis in the report on police reform and education.
in writing. I support this report on the basis that it makes proper recommendations in order to pursue justice and uphold peace in the region. I particularly commend the rapporteur for encouraging the authorities in BiH to pursue wanted war crimes perpetrators and bring them to justice. I also welcome the recently submitted draft plan for the police structure reform as it lays down a balanced allocation of responsibilities at all levels, while ensuring transparency in selection of police chiefs and officers and for monitoring their work. Here I also want to commend the work of the dedicated men and women of the Royal Ulster Constabulary who helped train the local police force.
(NL) Mr President, I have voted against the Voggenhuber report, because this House is once again wiping the floor with the Dutch and French referendums about the European Constitution. How else could this be described? Despite the fact that the Charter of Fundamental Rights has never been a legally binding document, and, following the rejection of the Constitution in those two countries, never will be, this politically correct catalogue is being smuggled back in via all kinds of backdoors. This is both legally and politically unacceptable.
Official Europe's obvious unanimous contempt for national democracies is the reason why the Dutch people were recently, and in their own country, instructed by Commission President Barroso to at last accept this Constitution. The citizens are welcome to carry on voting, but it is ultimately the European mandarins who take the decisions. Whoever thinks that this sort of arrogance is going to make the public less Eurosceptic can think again.
in writing. UKIP have supported this amendment because it states very clearly the factual position that the Constitutional Treaty has been rejected and therefore should be abandoned. However, in no way does voting in this manner imply any support whatsoever for the political Group that have tabled the amendment.
in writing. Conservatives support the principle of having a Charter of Fundamental Rights in place as an advisory declaration to Member States. However, Conservatives voted against this report as the issue was to make the Charter legally binding (Justiciable) across the whole Union, which we are wholly opposed to.
in writing. I have supported this amendment because it states very clearly the factual position that the Constitutional Treaty has been rejected and therefore should be abandoned. However, in no way does voting in this manner imply any support whatsoever for the political group that tabled the amendment.
The Charter of Fundamental Rights is a summary of the common European values with which all of the citizens can identify, providing them with an instrument with which to defend themselves, through awareness and understanding of their rights, and to better control the activities of national and European authorities when they adopt and apply the Union's legislation.
I regret the fact that it has not yet been made legally binding, although it has become a reference text for the activities of the European institutions and for the European judiciary, as in the case of the Court of Justice.
It is crucial that we do everything we can to develop a genuine 'fundamental rights culture' in the European Union, by creating a general system for monitoring fundamental rights and by actively promoting those rights, and by intervening in the event that Member States violate them or fail to uphold them properly.
There must therefore be rigorous and systematic monitoring with a view to finding the best solutions to ensure a fair balance between security objectives and restrictions of fundamental rights.
Furthermore, respect for the Charter of Fundamental Rights must be extended to the entire legislative process and to comitology.
in writing. - (FR) Mr Voggenhuber's report claims that all European legislation should be subject to the Charter of Fundamental Rights, that veritable ideological rag-bag, and therefore that this Charter should be made binding. In other words, it is in favour of disregarding the people's rejection of the European Constitution, of which the Charter formed Part II, and imposing a legal constraint that has not been adopted by either the people or their parliaments!
What is more, that would have three effects. It would legitimise the intervention of the Luxembourg Court in areas from which it is excluded by the Treaties themselves, such as police and judicial cooperation, which is quite a paradox. It would impose illegitimate constraints on Member States: Brussels could, for example, impose 'lock out', a right recognised in the Charter, but a practice that is banned in many States. It would impose constraints on the direction in which the European Parliament votes: how could we amend, other than just at the margins, any legislation implementing a 'fundamental right'?
This text is very worrying: in the name of human rights, it pulls off the amazing feat of violating democracy, the Treaties and the rights of the European Parliament itself!
in writing. (SV) The report points in the right direction but contains a couple of unhelpful proposals, for example in paragraph 2, all of which conflicts with the mandate we have from our electorate. It is important for all the EU's decisions to be taken with respect for fundamental human rights. The report criticises the previous agreements on the transfer of passenger data entered into by the Commission with American authorities. The rapporteur points out why the secret transportation of prisoners engaged in by the CIA on EU territory was illegal and emphasises how important it is that such human rights violations should not be repeated.
The report clearly shows that a European Constitution is unnecessary for the protection of human rights in the Member States.
There have been repeated manoeuvres to try to restore the so-called 'constitutional process', flagrantly disregarding the sovereign decisions of the French and Dutch people in their 2005 referendums.
The use of the 'Charter of Fundamental Rights', an integral part of that 'European constitution', has long been a ploy in this unacceptable game.
The rapporteur's intention is to see the content of the constitution introduced via the back door, that is to say, to make this text binding when in reality it is not, and hence 'preserve' the (in)famous 'central achievements of the Constitution'
If the objective is to defend rights, then we should observe those that are laid down in the Constitution of the Portuguese Republic, in the European Convention for the Protection of Human Rights and in the European Social Charter, internationally valid texts, which are more complete and whose legitimacy is recognised, compared to the 'Charter of Fundamental Rights', the content of which is thin with regard to economic, social and cultural rights, for example.
Once again, the intention is essentially to make use of human rights (now known as 'fundamental' rights) in order to (re)impose the so-called 'constitutional process', by hiding its unacceptable neo-liberal, federalist and militarist agenda behind statements manipulating the legitimate expectations and reasonable concerns of the different peoples of the EU.
We therefore voted against.
in writing. - (FR) The European Parliament has a very particular and partisan conception of the definition of fundamental rights.
These rights serve as a support in fighting against individuals whom Parliament sees as undesirable, against political opponents, or else in attacking embarrassing governments that are not politically correct. Curiously, they are never invoked in the defence, for example, of the rights of political minorities within its Chamber. Minorities, whose error is not to belong to the great right-thinking mass of Eurofederalists. In this area, the great principles of freedom of expression and equality are utterly despised. The European Parliament puts that famous expression 'do as I say, not as I do' into practice.
This breed of European politicians is prepared to do anything to impose its vision of Europe and to do so against the wishes of the people, if necessary. Therefore, even though the European Constitution was rejected by referendum in France and the Netherlands, this breed of politician is still doing its utmost to try to get it through bit by bit. Likewise, although the Charter of Fundamental Rights has no binding legal status, the text proposed to us here seeks to make it indispensable - worse, an essential reference text - for European courts.
Far from being innocent, this report is dangerous for the freedoms and rights of the people.
in writing. I voted in favour of this report which looks at ways of improving the mechanisms for checking all EU legislation conforms with international human rights standards and fundamental rights are considered via impact assessment procedures as early as the draft Commission proposal stage. In particular I am pleased that the report looks at ways of increasing the role of the Parliament in the defence of fundamental rights and in ensuring EU legislation conforms with international human right standards.
in writing. - (FR) The European Union is currently going through an institutional crisis. By means of their vote, the people of France expressed their wish for a European Union, but a Europe that is not limited to the single market. The citizens want a Europe that also confers social rights.
This proposal for a methodology for the effective implementation of the Charter of Fundamental Rights in the Commission's legislative proposals and, in particular, systematic and rigorous monitoring to ensure that all of the fundamental rights concerned are complied with at the time of the drafting of all legislative proposals, must lead to Europe's wishes being fulfilled. It therefore seems essential to me to find a way of not undermining the legally binding character of the European Charter of Fundamental Rights, so that it can have all the weight that European citizens want it to have.
in writing. (SV) The report contains a lot of drivel about the EU constantly having to be developed more and more, and a number of helpful wordings about the Constitution and about more power for the new agency. None of this is to the benefit of democracy and development. Rather, these are standard wordings that constantly crop up again and again in the reports by the Committee on Constitutional Affairs. What is exciting in this case is the demand for the Subcommittee on Human Rights to be able to prevent EU legislation that threatens such rights. That is extremely important when a constant stream of new anti-terrorist laws evermore threatens the society such laws are intended to protect. I am therefore voting in favour of the report, despite its shortcomings.
in writing. (PL) I voted in favour of the report on compliance with the Charter of Fundamental Rights in the Commission's legislative proposals methodology for systematic and rigorous monitoring.
Mr Voggenhuber prepared a very good report concerning the vital issue of fundamental rights. It highlights the need to respect and comply with these rights, and also the need to create instruments for freedom. It is essential for the Charter of Fundamental Rights to become legally binding.
Systematic control and scrutiny by the Commission in order to examine all Commission legislative proposals for compliance with fundamental rights would seem to be appropriate. As the main legislative body, the Commission should be charged with checking compliance of legislative proposals with other international instruments regarding the rights and freedoms guaranteed to citizens. I support the Commission position. It intends to apply the Charter of Fundamental Rights in its legislative proposals until such time as this Charter enters in force.
The protection of fundamental rights and ensuring compliance with them should be one of the Union's priorities. It seems that early control of Commission acts to ensure their compliance with fundamental rights is a good sign, and indicates the direction of Union bodies' activities. Hopefully these will lead to the Charter of Fundamental Rights becoming legally binding.
in writing. - (FR) Making the European Charter of Fundamental Rights legally binding is politically dishonest and irresponsible in practice. This Charter has always been conceived as a document that is symbolic of political compromise influenced by powerful representatives of individual interests that do not promote the common good.
The Charter creates 18 new 'fundamental rights' that are unwarranted but obligatory for national constitutions, without any government or nationally elected representative being able to oppose them. This Charter is useless and pointless so long as we have not formally determined the legal instrument to be applied at the European Court of Justice in Luxembourg and at the European Court of Human Rights in Strasbourg. Faced with doubts about double standards, I will not support the Charter, and I declare myself in favour of the Convention.
The only institution entitled to deal with the protection of human rights on the continent is the Council of Europe. The only legal instrument in relation to human rights in Europe is the European Convention on Human Rights. Our European super-agency on human rights is the European Court of Human Rights.
I voted in favour of the report by Mr Meyer Pleite on the negotiation of an EU-Central America Association Agreement because I believe that the European Union must continue to play a fundamental role in protecting the environment and human rights worldwide.
This agreement must seek a balance among the three pillars - political dialogue, cooperation and trade - that makes it possible to consolidate the democratic processes in Central America, improve the efficiency of democratic institutions and administrations, combat violence, corruption and impunity, as well as human rights violations, and, finally, improve social cohesion and the living conditions of all of the region's inhabitants.
in writing. I voted for this report as I support a balanced association agreement in which progressive trade liberalisation should be a tool (and not a goal) put at the service of the main objectives of the promotion of socioeconomic development, sustainable development and social cohesion. The political, economic and social deficit suffered by the Central American countries deserves an agreement taking into account the asymmetries between both regions.
in writing. - (FR) Against the backdrop of the globalisation of finance, agriculture, migration and the market, the nations of Europe must form an alliance of civilisation with the countries of Central America. Our farmers, for example, are basically confronted with problems similar to those of the campesinos in Mexico or of Latin American SMIs, faced, as they are, with the confiscation of their intellectual property, their expertise and, above all, faced with their gradual wiping out by a global trade system that pits our banana producers in the French West Indies and the Canaries against producers from Honduras or Nicaragua, solely to benefit multinationals like Chiquita.
The need for this alliance of civilisation between Europe and Latin America becomes all the more clear in the light of global migrations. Therefore, if, in the 1970s, French manufacturers in the car, steel and building industries had turned to the Latin American workforce instead of to that of Aures, Anatolia and Kabylia, French society would have avoided today's tensions and public budgets would have avoided heavy expenses.
By entering into an alliance with Europe, Latin America would find the allies it needs, within international and trade forums, to defend a concept of the management of human societies and economies that are different from the Anglo-Saxon ideology of the market's being everything.
On being appointed rapporteur for this report, I drew up a text, in collaboration with Central American civil society and political organisations, that recommended an Association Agreement based on three fundamental pillars: political agreement and good governance, development cooperation, and trade between two regions under conditions of fairness and mutual benefit based on complementarity and solidarity. Following the debate in the Committee on Foreign Affairs, a series of amendments were incorporated based on the opinion of the Committee on International Trade which entirely distorted the approach of my report, by indicating that the establishment of a free trade area was a priority strategic objective. My view, which is shared by a majority in Central America, is that an Association Agreement dominated by neo-liberal formulae would be a mistake and would only lead to inequalities and poverty in Central America, benefiting the multinationals. Within this context, the different political groups have reached a series of compromises that water down the neo-liberal nature of the report, but not sufficiently so in my view. This report is still very different from the one I initially intended and I have therefore abstained.
in writing. (PT) There is no question that the current situation in many Latin American countries make a clear explanation of the true intentions of the Association Agreements promoted by the EU rather contentious. This is why, at the last minute, in certain points of the resolution, the European Parliament has replaced a clear indication of its aim, the creation of a 'free trade area', with the phrase 'Euro-Latin American area of interregional partnership', while maintaining the content of the former as the objectives of the latter.
This piece of trickery does not disguise the fact that the aim is the 'establishment in time of a free trade area', providing in its 'negotiating guidelines for gradual reciprocal trade liberalisation' (which has been softened at the last minute by adding, 'in conditions of justice and mutual benefit based on complementarity and solidarity'), aiming to 'negotiate a single and indivisible trade agreement which goes beyond the negotiating parties' present and future WTO obligations, and establish over a transition period compatible with WTO requirements a Euro-Latin America Global Interregional Association Area... without excluding any sector...', developing a 'customs union' and a 'common internal market', guaranteeing 'market access in agriculture' and in services (except health and education).
What more needs to be said?
I will vote for the report on a negotiating mandate for an association agreement between the EU and the Andean Community if the asymmetries between the various member countries of the Andean Pact are taken into account when negotiating a free trade area (attention must be paid to the different economic levels, demographic characteristics, different political courses, the great lack of modern communications and transport infrastructures between the individual Member States). Another important point is the introduction of core labour standards and the fight against drugs and arms trafficking.
in writing. I voted for this report because it supports a balanced association agreement in which progressive trade liberalisation should be a tool (and not a goal) put at the service of the main objectives of the promotion of socioeconomic development, sustainable development and social cohesion.
Mr President, I want to focus on just one aspect of the Meyer Pleite and Yañez-Barnuevo García reports, namely their support for regional integration in Latin America. In last night's debate, Commissioner Mandelson told this House that such integration is the key to growth and stability. He is entitled to his view, but no one in Latin America has elected Mr Mandelson to anything - nor, come to that, has anyone in Europe.
As colleagues know, some states in Central America in particular are complaining that Brussels is making its trade and aid agreements conditional on their participation in regional structures. I do not question the sincerity of those in Europe who insist that supranationalism is in everyone's interests, but is it our place to tell other countries to mimic what the EU is doing? Why is it that whenever we debate in this House say Iraq or Iran, Members are quick to denounce Washington for seeking to impose its values on the world, but when it comes to hectoring other states about the need to cede their sovereignty, Brussels is suddenly keen to impose its values on the world? We cannot have it both ways.
in writing. (SV) The June List believes that when trade is freer, world prosperity is furthered. The concept of free trade is based on the idea that the more parties there are involved with it, the better the results they will see.
This own-initiative report contains much that is worthwhile and that could give rise to increased prosperity. Unfortunately, as is so often the case with reports from this Parliament, there are also extraneous and unhelpful wordings.
The report talks, for example, of the strategic external policy aspects of an agreement and of giving Parliament more power in relation to issues of both trade and external policy.
It is unfortunate that the aspects I have just mentioned overshadow the desirable things that could be achieved. I have therefore voted against the report in today's vote.
in writing. (SV) Free trade is the most important agent of prosperity in the world, and the more countries that participate in it, the more the prosperity of those countries will grow. The incorporation of large parts of South and Central America into a free trade area with the EU would therefore represent a big step towards prosperity and the eradication of poverty.
This own-initiative report therefore contains many worthwhile proposals that could lead to increased prosperity if they were implemented. As is so often the case with reports in this Parliament, however, it unfortunately also contains a number of points whose aim is to promote the development of the EU into a federal superpower and to increase Parliament's power at the expense of the Member States.
The report talks, for example, of the strategic external policy aspects of an agreement and of giving the European Parliament more power over both trade policy and external policy.
Despite these strong objections of mine, it is my judgment that it is better for these Interregional Association Agreements to be entered into than for them to be prevented.
I voted in favour of this motion for a resolution because I believe that the disappearance of people, which has a dramatic impact on everybody, on the people and on their families and friends, is unacceptable under any circumstances, and particularly in European territory.
The EU cannot shirk its responsibilities and must play a key role in resolving these problems. Effective measures must be taken, backed up by effective cooperation amongst the parties involved, with a view to putting an end to the atrocities that have been going on for decades and which violate human dignity and the Declaration of Human Rights.
I am also delighted with the removal, on 9 March, of the wall which for decades separated 'the last divided capital in Europe'.
Beyond the intrinsic merits of the proposals we are voting on, regardless of any particular view of the Cyprus issue, this resolution is important because it reminds us that in our 'Europe' there is still a wall as shameful as the one we have called the 'wall of shame', even though in Nicosia the wall has been replaced with boarding.
The problem, however, lies in the line that separates an island, divides Europe and causes suffering on both sides. We must always remember that, and this declaration is a reminder of it.
in writing. British Conservatives can welcome certain elements of this report such as the need to monitor the impact of illegal immigration on island communities.
However, we cannot support the creation of Rapid Border Intervention Teams. Nor can we support any moves towards the creation of a 'European coastguard body'.
For these reasons, we have decided to abstain on the final vote.
in writing. - (FR) The existence of this report on the integration, in regional policies, of the characteristics and handicaps of island regions in the European Union, in itself demonstrates that these special characteristics, while not having been completely hidden over the years, are not being properly addressed. This is, no doubt, because of the very nature of the European Union, which is given to standardising and levelling.
I also regret that stress was not put on the unbearable restrictions that the application, or the threat of application, of ordinary European law represents for these areas, particularly in matters of tax and competition. In France, dock dues, VAT rates or reduced excise duties, applicable to Corsica and to the French Overseas Departments, are periodically called into question and must also be periodically renegotiated in Brussels by the government.
Finally, I deplore the fact that the swamping of certain European islands by the influx of illegal immigrants is seen, almost clinically, in this report as a purely local matter, when it is an extremely serious problem. The removal of internal borders and the immigrationist proselytising of the EU are, it must be stressed, one of the major causes of this problem.
I have just two points to add with regard to the resolution in question:
I would like to stress that we agree that the issue of being an island should not be confused with the issue of being an outermost region, and that we must therefore bear in mind that the outermost regions are doubly disadvantaged. This is due, firstly, to their distance from the European continent, and, secondly, to the fact that they suffer structural disadvantages due to their island characteristics, in particular, and to other natural and geographical obstacles;
I would like to emphasise our complete disagreement with the points of the resolution backing the current immigration policy, in particular with regard to immigration from North Africa, in that it supports the creation of 'Rapid Border Intervention Teams' and of a 'European coastguard body' within the framework of the European Agency for the Management of Operational Cooperation at the External Borders (FRONTEX), with the aim of alleviating 'the immediate pressure to deal with this problem'. We believe that this is a repressive policy, which criminalises immigrants, who are merely seeking better living conditions for themselves and their families, in the same way as thousands of Portuguese people who emigrate each year. It is a policy that sidesteps and fails to tackle the underlying causes of immigration, which have been identified for a long time, particularly by the United Nations.
Hence our decision to abstain.
in writing. I voted for this report. The importance of islands in major Community policies is increasing with the expansion of the Union. I am pleased that this issue remains on the agenda as it is still a challenge for the EU. This report has identified the main problems of islands, such as higher prices, lower salaries and difficulty of access to the single market.
in writing. While fully supporting the calls for greater consideration to be given to the plight of islands in the context of regional development I felt I had no choice but to vote against today's report by Mr.Musotto because of its endorsement of a "Fortress-Europe" approach.
The economic and social development of islands is very important and requires special measures such as the flexibility requested in terms of competition regulations. The islands off the coast of Ireland have played and continue to play an important role in preserving the Irish culture and economy. Sinn Féin will support any measures which contribute to the support of such islands.
in writing. (IT) The islands of the European Union, whether they are extremely remote or not, almost all have to deal with the same difficulties. These include a lack of infrastructure, higher prices caused by additional transport costs, higher energy costs, emigration and immigration.
For these reasons I have on several occasions called on the European Commission to give an opinion on some issues that are vital for the development of islands, and specifically Sicily, my region of origin.
I believe, first and foremost, that it is vital to grant all islands special lower rates of taxation, as has been done for other European Union regions. This would make it possible to attract more capital, generating development and employment.
With regard to incentives for investment, I have asked the Commission to look at the development of a policy that will encourage, in particular, foreign investment, particularly from outside the European Union, at a zero tax-rate.
Finally, with regard to the lack of infrastructure, which constitutes one of the greatest obstacles to socio-economic growth in the islands, I am in full agreement with the call upon the Commission to review its policy regarding failure to grant State aid for infrastructure projects that improve transport connections. On this point, I would like to emphasise the need to build a bridge over the Straits of Messina.
The island regions face great difficulties as a result of natural and economic constraints. Higher transport and energy costs, lack of natural resources, depopulation, poor infrastructures and illegal immigration make it necessary to adopt specific Community measures to respond effectively to the characteristic problems of these regions.
The Structural Funds are therefore the principal instrument for Community action in this field. They can respond to the Union's political will not to abandon its islands.
Specifically, we must ascertain precisely what their characteristics and needs are. The Commission must then ensure that the specific problems faced by the European islands are always taken into account, and accordingly it must take border control measures to tackle the illegal immigration that threatens them. It must also draw up an integrated development policy, which is able to ensure the sustainability of economic activities, such as tourism, on the islands.
Finally, this whole package of measures is essential in order finally to create the conditions to allow these regions to enjoy the same access to the single market as the continental regions. I therefore voted in favour of this report.
(PL) Mr President, I welcome the fact that the European Union is acting along the right lines by increasing the role of local authorities in our cooperation with individual countries, in particular with third countries. I am glad it is focusing on decentralisation of both cooperation and aid.
Local authorities play an important part in local and regional development, because they understand the needs of local communities, are locally based, and have usually been democratically elected. They play a particular role in combating poverty and inequality. Their role as institutions mainly involves issues related to education, health, the environment and entrepreneurship. It should be highlighted that they do not usually have enough financial resources at their disposal. This is true in particular for poverty-stricken regions with high unemployment rates.
These local authorities do not receive appropriate support from Member State's budgets. Empowering local authorities to act in their own right in the framework of our development policy therefore deserves our full support both now and in the future. This is confirmed by our experience of cooperation with local authorities in Union countries, including my country - Poland.
in writing. I voted for this report as I believe it is crucial that communities have their aid delivered by the structures closest to them in order to achieve their Millennium Development Goals. In particular, I am pleased that the report contains concrete suggestions for actions to be taken by the Commission, most notably by increasing dialogue with local authorities on development aid, improving decentralisation of aid delivery and supporting structured dialogue between local authorities in the developing world and the EU.
That concludes the explanations of vote.